OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                        AUSTIN




3:
:,
rl
‘I
        ‘5.  &e~hsndiro  he&lad,    ho handle In AlA oi OUT
    throw atotra only bOok8, Ylblae, Chtweh and Swdcl~
    &hool Z,U@.iW, aA6 in A aEAll WA7 We handia 80mO
    &ezmtal booka, &?eotiAj~ oerda, to&uAtdA @OA8, do.
    Thta tttsr   oleaa, bowevor  *oul& not ooaeibt of aa
    llyoh Aa 5% Of our tekrl. &ma.
         “4.   Plw     for    Yxsteptl~na   " ..wa   baaa   our   iA   e+r
    rxsroption 00 the fart oi Oti be-      ~rrtiro P7 A ro-
    uglo~a or~laatioA,        r*lliAg on17 rel~gloua items
    et a shell mrgiai of roiit.        xe have b0.A exugtad
    i0 pr60ti0eny    ev02-y P i00~ar  of tar mw0r0ru
    888~88ad  ii&Aat    t&O,&8 fOr.h8tU&OO, W h8Vr AOt
    zattt;f   fteto  end Gtwnty tex rfna* the atme we


         Ghein atore         tam8    aira pra8aribad by EeuikBlll            89, slat
Gall05           Uth &&dettme,
         Seaaiuri,                   tWS,.knam~aa    the     Ghel~
atore  Tex Lpw, eAd crodkrlea 88 i&&l8     ru&d ot YarxmA'r
$AZIZI:~   Pearl Code 0r %$&a,   raid *et r0aaing.i~     *rt    ea
iion. ireo* I:. aAcpper-4, fig*   b


    preaorfbd    for the ptlVlle,ge of owing,         eatAbilaJi-
    in.g, operating or WiAtaiDing       suah lto r @ D o r aim-
    OaAtile satabllshrmAtA.       Tb. lioona.    to. heralA
    preaoribsd   shall be pai4 ansunlly amI &hall br In
    didftiOA to the riling     roe preaorlbdl     iA hCtfOA I?
    8Ad 4 of this not*      Provldad that the t8re.a. *etiz-a,
    etoree    aaprntflo    latabllabrcent or mro&atlle
    ~~~A~~*ErA:Od&%A                       tz:    ao;prihelk AOt
                                                 OP               6
    rterlbl    buolaaraaa engem       lxt~uslvely    in the male




        *j;eo* 7. Yho tom ‘stare       am used in Lbiar hot
    & & il  b eOOAetma t0P lb UE   *tiiAO~A~@ lXiy      ewm Or
    storm OF u?g mms&tll~        est6ibllehPoat 6% eatAt+llAh-     _,L.
    WA88 Cobb DpOeifiO8uy 6UXWptd WitbiA t&la hot WhlOh
    art- mined, oparated, m%ntainod, or oo~trolh8            by
    the aam p13reon, agent, raaoimr,        trustee,    S’La, oor-
    poratlon,   ccpartaarahlp   or arsooietioa,     otttier
    demeatlo cm forclign     in whleh ~oedo, wares or mr-
    ohendfrs OS any k&id are AoLd, at retell         OP uJwlsule.*

        Tbls aat do.11 not levy en ad ralorom t*x or a tax 011
property of ong kind, but it laviea m oooupatlon tar.     Li
the o&e@ cf Eurt Y. Cooper, 130 Tex. 43b, 110 A, ‘u* (&?a) -6,
the oourt Wnrtrued thir net aad salQt

        )I    . we exp~rleAoe A0 bitfloulty    in ruohlq
    the ~o~olaslon   t&at the m+#elled     lio~nae frra
    levied   thereby am prlmarlly   ooeupation taxes . . .”

        lise beliave   wet say gwaoa who opsrntu8, melAtClA8,
Opens or eatabU8hrr       a BtQre , em that term la dofin in the
etatute,      1s subjaot to &he chain (ItOr* t4X thenin pr444rib4dd
~leee       that pereon ie 4x4rPpt4a by 8048 ep4om.o provieio4  in
thet statute  or Borne other atacute.   II-L 4 Coohy                               on Taxation,
4th Ed. 342!1, the law ie stated Lx8 tollowsl


           *‘k gartiwlar      parson oa-not be oxmpt4d fro4
       paymaLt of an OCOt@4tiOJPtU OA a BQlOifid            OOCUQ+
       tlon, ~~131~313   tilar4 Is corietitutiunal authority
       therercr.       . ."


~$6have quotea above 4ll        0i th4 lx4EWtlQ44 that 4~~44~ ~4 r,ho
c&in  store lax           Law, ~n6 wo believe
                                           it ie char    that nourn of
6aiu exomptio~ie      43ply to a rell&ur     or6anlubioa   that 4p4r4te8,
~lntaine,       0gen5  OT eetabllehea  a 8tor4 in Mioh 4r4 cola on*
religious      book8 anb rsllc~ioue 1itereWre.


            \io also     bellevs      that 40 0th.r         et4tUt4
                                                                all4w4   a u 08ln
a xemjltlo n.      Ar tic le PIlI,     ~eOtiO4     8, Of th4 CO48tltutlon      of
“r’uBe    pr0viae8      that   ti~as Le6f.slatum     WY axempt rror      t4x4ti0ti
4ctl;al    plaoes     oi rrllgioue       worship     Ma  44F property ow4ad
by 4 church or by 4 8trLotly roli&Ae                    8Qolety     ror U40 a* 4
awiling       plea8 Sor it8 mIni8te.r, and 4180 property                uee4 ex-
5lu~ively       in ooabuotlnp,       4ny~asaooiation     8464646     in pFoaotin6
~ligioue        devalopment of youa ~aa&'le; aad by the taran                 or
krtioh   7x00, vam0n*4 Awotetoa       ~~i8ea~at~~       st4tw8    0r
Tare a, the L4gielrturs     Bra exeqtd    such preparty     rma tau-
aon.    Eouever,    it  is our belid  thst 8416 4X44ption appliao
0~1~ to airrot           texee on       propwtf,      and    Met      it    dore     not 4~911
to an oooup4tlou           tax.       The ohaln atore         tax     14 an oooupatlolr
tax.

                       ha8 r44n fit tC exempt from
            The Legielotcre                                                           the    p4ywnt
0f     0h5in   store     tax88who op6rat4 lumber ana
                                   pureons                                               building:
mrt4rial buelneee4e engagsd 8xOlWiv4lY ia th4 8alo                                       of Iunbar
and building material, 011 5na ~48 well supply an4                                    4quipm4nt
aeahr8,        ad      ethers     0nu08ratea
                                       in the statute8    but it ha8 not
exsmpted pcsreore oyereitlng tha tyQ4 of StOr4a you aek about.
#a have examinea all of the UwptiOnS             rd4tiVa   to the pay-
00nt 0r 0hdn     8tOr4 taxc8,     and non4 Ot them 04X&be 6Onstrwd
t4, ~fi~iudo raligiour   organl44tione      that  operato  etoree in
wkloh are sold           raiL&oupr        bOoke    4~16 r4li5ioue          lit4T4tur4.
I




    PIon. amo. %. slmgpard,   pagr 5


           Oar amwr    to your in-,uiry  lr’that under the fact8
    rou have gitm   ue thr persona who op@reto the ikptlat    Book
    i&ore@ of '2exee arm liable  Sor ohain rboro tuee   u&or   the
    GhaLa 8tore Pax Law.